Citation Nr: 0720758	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-38 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss disability and tinnitus.  The veteran 
testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in May 2007.


FINDINGS OF FACT

1.  Competent medical evidence of record does not show a 
bilateral hearing loss disability during service.

2.  There is no evidence of a compensable sensorineural 
hearing loss within one year after discharge from service, 
and the preponderance of the evidence is against a finding 
that the veteran's right ear hearing loss disability is 
related to active service.

3.  Competent medical evidence does not show a left ear 
hearing loss disability.

4.  Competent medical evidence dissociates the veteran's 
tinnitus from noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may bilateral sensorineural 
hearing loss disability be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107  (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in December 2002, January 
2005 and March 2006.  The originating agency specifically 
informed the veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Essentially, the veteran was asked to submit any evidence in 
his possession that pertains to his claims.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, a DD214, a VA examination report, private medical 
records, the veteran's statements, and a hearing transcript.  
The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the veteran in the development of the facts 
pertinent to this claims.

In light of the Board's denial of the appellant's claims of 
service connection for bilateral hearing loss and tinnitus, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Service Connection

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2006); Hensley at 159-60.  If medical evidence 
sufficiently demonstrates a medical relationship between the 
veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service and the requirements of 38 U.S.C.A. § 1110 
are satisfied.  Hensley, 5 Vet. App. at 160.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, requires competent evidence.  See 
38 C.F.R. § 3.159 (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

SMRs show that the veteran's hearing was normal at entrance 
in 1960 and at discharge in 1963.  While the veteran was 
treated for an ear infection during service, there is no 
evidence that the veteran complained of or sought treatment 
for hearing loss or tinnitus during that time.  

In his November 2002 claim, the veteran asserted that he 
suffered from bilateral hearing loss and tinnitus as a result 
of noise exposure during service.  He also indicated that he 
was never exposed to noise post service in his civilian 
occupation as a software developer/computer engineer.

In support of his claim, the veteran provided 1998 medical 
evidence from his private physician, Dr. Fish, and a 1999 
report from Miracle Ear.  The records from Dr. Fish show that 
the veteran was seen in May 1998 because of ringing and pain 
in his right ear.  Dr. Fish's evaluation revealed right ear 
high tone sensorineural hearing loss, and a May 1998 MRI 
ruled out acoustic neurinoma.  In a June 1998 letter, Dr. 
Fish noted that the veteran's right ear hearing problem was 
most likely due to a cochlear vascular accident unrelated to 
his cardiac problem.  A 1999 report from Miracle Ear 
indicates that the veteran was issued a hearing aid.  There 
is no information in these records indicating a problem with 
the veteran's left ear.  

A review of the veteran's April 2003 VA audiometric 
examination reveals the following information.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
55
75
LEFT
-5
5
5
10
20

The average auditory threshold for the right ear was 49 and 
for the left ear was 10.  The speech recognition score using 
the Maryland CNC wordlist was 72 percent for the right ear 
and 100 percent for the left ear.

The examiner noted the veteran's history of noise exposure in 
service and reviewed the claims file and SMRs.  According to 
the report, the veteran reported a gradual drop in hearing in 
his right ear in 1998 and noticed a "whining" tinnitus in 
the right ear at that time.  The examination revealed mild to 
severe sensorineural hearing loss in the right ear.  Hearing 
in the left ear was within normal limits at all frequencies.  
Based upon the above findings, competent medical evidence 
does not show a left ear hearing loss disability for VA 
compensation purposes.  38 C.F.R. § 3.385.

As to the etiology of the veteran's right ear hearing loss, 
the examiner found as follows: "...neither the onset history 
or configuration of the hearing loss is consistent with a 
noise-induced type hearing loss that would have been incurred 
40 years ago.  Therefore, it is not felt that the patient's 
present hearing loss is related to service."

At his May 2007 hearing, the veteran testified that during 
service he was exposed to weapons fire, including but not 
limited to, rifles, modifiers and hand grenades, in training.  
He did not always wear hearing protection during firing 
exercises.  (Tr. 4).  The veteran testified that he was also 
exposed to aircraft noise when he made parachute jumps and 
did not always wear hearing protection.  (Tr. 4).  As to the 
onset of his hearing problem, the veteran stated that he 
first noticed hearing loss and tinnitus in service after 
firing weapons.  (Tr. 6).  Regarding the relationship between 
his hearing disability and acoustic trauma, the veteran 
stated that he was advised by a physician that it was related 
but the physician was not willing to put it in writing.  (Tr. 
8)

Based on his submissions to the VA, the veteran did not 
report or seek treatment for hearing loss until 1998, 35 
years after discharge.  There is no evidence, medical or lay, 
illustrating chronicity or symptomatology of the veteran's 
right ear hearing loss during the 35 years post-service.  In 
addition, as sensorineural hearing loss right ear was not 
diagnosed within one year after service, the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.

While the veteran's doctor noted a diagnosis of right ear 
hearing loss, his June 1998 letter attributed it to a 
cochlear vascular accident.  In addition, the VA examiner 
found that the veteran's right ear hearing loss was not 
consistent with acoustic trauma and did not feel it was 
related to service.  The only evidence of a nexus is the 
veteran's own assertion linking his hearing loss to service.  
However, the evidence of record does not indicate that he 
possesses medical expertise, and he is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. 3.159.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to active service.  Given the totality of 
circumstances, the veteran's claim that he was exposed to 
loud noises in service is not sufficient to support his claim 
for service connection.  

As to the veteran's claim of entitlement to service 
connection for tinnitus, SMRs are negative for any complaint, 
diagnosis or treatment of tinnitus.  There is no competent 
evidence that the veteran complained of or sought treatment 
for tinnitus prior to 1998, thirty five years after service, 
when he was treated by his physician, Dr. Fish.  In a June 
1998 letter, Dr. Fish noted that the veteran had a several 
week history of tinnitus when he examined him in May 1998 and 
attributed it to a cochlear vascular accident.  There is no 
competent evidence to relate the veteran's tinnitus to active 
service.

The Board acknowledges the veteran's own statement that his 
tinnitus is service related.  However, the evidence of record 
does not indicate that he possesses medical expertise, and he 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  Espiritu, 
supra.  Thus, while there is a diagnosis of tinnitus for the 
right ear, the preponderance of the evidence is against a 
finding that such disability is related to service.  

Based upon the above, the Board declines to obtain a medical 
nexus opinion with respect to the service connection claim 
for tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (no reasonable possibility exists that such assistance 
would aid in substantiating the claim.); see 38 U.S.C.A. 
5103A(a)(2). 

Because the preponderance of evidence is against the claims, 
the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Service connection for bilateral 
hearing loss and tinnitus is therefore denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOSEPH ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


